Citation Nr: 1202833	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus type II.  

5.  Entitlement to an initial evaluation in excess of 0 percent for residuals of a ganglionectomy of the right wrist.  

6.  Entitlement to an initial evaluation in excess of 0 percent for a postoperative pilonidal cyst.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1973 and from October 1974 to October 1978.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Petersburg, Florida, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities and a higher initial evaluation for residuals of a ganglionectomy of the right wrist and for a postoperative pilonidal cyst.  For the reasons set forth below, the Board finds further evidentiary development is necessary.  

In addition to exacerbations noted in November 2011 correspondence, in an October 2009 statement, the Veteran stated he had considerable pain and limited motion in the wrist, as well as pain with sitting and that he has a 'hole' in the relevant area.  In consideration of the findings reported on VA examination in August 2009, to include a healed and stable right wrist, post ganglion cyst removal, and a healed pilonidal cyst scar without objective residual, the Board construes the statement as one of worsening symptoms since the August 2009 examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his residuals of a ganglionectomy of the right wrist, and a postoperative pilonidal cyst.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran's claim was filed in 2007 and the postoperative pilonidal cyst has been evaluated under Diagnostic Code 7803 pertaining to scars.  The Board further notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, and although a claimant may request consideration under the amended criteria, the Veteran has not requested such consideration.  

In addition, a September 2009 VA treatment record notes an electromyography (EMG) study did not rule out small fiber neuropathy related to diabetes mellitus, and in a September 2009 VA Form 9, the Veteran stated that while the February 2008 VA examiner reported neuropathy preceded the onset of diabetes mellitus, his private doctor advised him many times prior to the clinical diagnosis that his glucose levels were elevated and required monitoring.  The August 2009 examination report and opinion does not address his report that he had manifestations of diabetes mellitus prior to the onset of upper and lower extremity neuropathy, or a relationship between any small fiber neuropathy and service-connected diabetes mellitus.  In essence, although the formal diagnosis of diabetes mellitus was made after the onset of his peripheral neuropathy, it is unclear whether the peripheral neuropathy was a manifestation of the later diagnosed diabetes mellitus, or was part of the diabetic process, especially given his credible report that he was informed many times prior to the clinical diagnosis that his glucose levels were elevated and required monitoring.  As such, these issues must be remanded. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from September 2009.  

2.  After associating any additional records with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral upper and lower extremity neuropathy.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  If neuropathy is diagnosed, the examiner should identify the type of neuropathy, and opine as to whether it is at least as likely as not that any neuropathy found to be present is related to or had its onset during service, including the Veteran's presumed exposure to herbicides, or related to or a manifestation of his service-connected diabetes mellitus.  The opinion must acknowledge and discuss the Veteran's credible report as to the glucose readings prior to the diagnosis of diabetes mellitus as well as his report as to the initial onset of manifestations of upper and lower extremity neuropathy as well as the September 2009 EMG findings.   The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his residuals of a ganglionectomy of the right wrist and of his postoperative pilonidal cyst.  The claims folder should be made available to and reviewed by the examiner, to include a review of the photographs submitted by the Veteran, and such review should be noted in the opinion.  All indicated tests, including range of motion studies, which must identify the extent of the Veteran's pain-free motion, should be performed. 

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

